UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4120
RAY WALLACE METTETAL, JR.,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
           James H. Michael, Jr., Senior District Judge.
                           (CR-96-34)

                      Argued: September 25, 2002

                      Decided: October 23, 2002

     Before WILKINS, MICHAEL, and KING, Circuit Judges.



Vacated by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Frederick Theodore Heblich, Jr., Charlottesville, Vir-
ginia, for Appellant. Ray B. Fitzgerald, Jr., Assistant United States
Attorney, Charlottesville, Virginia, for Appellee. ON BRIEF: John
L. Brownlee, United States Attorney, Charlottesville, Virginia, for
Appellee.
2                     UNITED STATES v. METTETAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   After Ray Wallace Mettetal, Jr. appealed following his first trial,
we vacated his convictions on the ground that certain of the evidence
used against him should have been excluded as the fruit of his unlaw-
ful arrest. At his retrial the district court admitted the challenged evi-
dence under the good faith exception, and a jury again convicted
Mettetal. He now appeals for the second time. Because our decision
in Mettetal’s first appeal contained a clear mandate that all evidence
derived from his unlawful arrest should have been excluded, we again
vacate his convictions.

   Mettetal was first convicted by a jury in July 1998 of possession
of a toxin (ricin) in violation of 18 U.S.C. § 175 and of possession of
false identification documents in violation of 18 U.S.C. § 1028(a)(3).
On appeal Mettetal argued that the district court erred in denying his
suppression motion. We held as follows:

        We conclude as a matter of law that the police [in Ten-
     nessee] did not have probable cause to arrest Mettetal. The
     evidence used to convict Mettetal in district court — that is,
     the ricin found in the storage unit [in Virginia] and the false
     identification documents and other evidence found in his
     home [in Virginia] (or in the storage unit) — was discovered
     as a result of information obtained from his unlawful arrest
     and the search incident to that arrest. This evidence should
     have been excluded as the fruit of the unlawful arrest. See
     United States v. Seidman, 156 F.3d 542, 548 (4th Cir. 1998).
     Mettetal’s convictions are therefore vacated.

United States v. Mettetal, 213 F.3d 634, 2000 WL 530330, at *6 (4th
Cir. May 3, 2000) (unpublished table opinion) (footnote omitted).
                      UNITED STATES v. METTETAL                       3
   On remand Mettetal moved to dismiss the indictment on the ground
that our earlier decision excluded the evidence necessary to convict
him. The government opposed the motion, asserting that the evidence
was admissible under United States v. Leon, 468 U.S. 897 (1984),
which established the good faith exception to the exclusionary rule.
The government also argued that our decision did not foreclose its
good faith argument. The district court agreed with the government,
concluding that our decision did not foreclose consideration of the
good faith exception on remand. United States v. Mettetal, No.
Crim.A.3:96CR50034, 2000 WL 33232324, at *3 (W.D. Va. June 16,
2000). The district court further concluded that the good faith excep-
tion applied in this case and that the evidence obtained in Virginia
during searches of Mettetal’s home and storage unit was admissible
under the exception. Id. at *10. With this evidence admitted, Mettetal
was convicted at his second trial in October 2001 for possession of
a toxin and for possession of false identification documents. Mettetal
now appeals these new convictions. His main argument, and the only
one we need to address, is that the district court erred in allowing the
government to relitigate the suppression issue because that issue had
been decided by our mandate in the first appeal. We agree.

   "Few legal precepts are as firmly established as the doctrine that
the mandate of a higher court is ‘controlling as to matters within its
compass.’" United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993) (quot-
ing Sprague v. Ticonic Nat’l Bank, 307 U.S. 161, 168 (1939)). That
is, a district court must abide by the mandate of an appeals court and
may not consider questions resolved by that mandate. Id. When a dis-
trict court engages in further proceedings related to the matter
resolved by the appellate court, the district court must follow "both
the letter and the spirit of the mandate, taking into account the appel-
late court’s opinion and the circumstances it embraces." United States
v. Kikumura, 947 F.2d 72, 76 (3rd Cir. 1991) (citation and internal
quotation marks omitted).

   The letter and spirit of our earlier mandate were clear: all evidence
"discovered as a result of information obtained from [Mettetal’s]
unlawful arrest and the search incident to that arrest . . . should have
been excluded as the fruit of the unlawful arrest." United States v.
Mettetal, 2000 WL 530330, at **6. When we said categorically that
the evidence should have been excluded, we precluded further consid-
4                     UNITED STATES v. METTETAL
eration of the question of admissibility. As a result, the district court
erred in admitting the evidence under the government’s alternative
theory. Mettetal’s new convictions are therefore vacated.*

                                                             VACATED

  *We take no position on whether a more narrowly worded mandate
would have permitted the government to assert the good faith theory on
remand.